                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROBBIE W. WAGNER,                              )         CASE NO. 1:18 CV 0197
                                               )
                       Plaintiff,              )
                                               )         MAGISTRATE JUDGE
v.                                             )         WILLIAM H. BAUGHMAN, JR.
                                               )
COMMISSIONER OF SOCIAL                         )
SECURITY,                                      )
                                               )
                       Defendant.              )         MEMORANDUM OPINION &
                                               )         ORDER

                                       Introduction

         Before me1 is an action by Robbie W. Wagner under 42 U.S.C. § 405(g) for judicial

review of the final decision of the Commissioner of Social Security denying his

applications for disability insurance benefits (“DIB”) and supplemental security income

(“SSI”).2

                                          Analysis

         This is a one issue case:

         $      The Administrative Law Judge’s (“ALJ”) residual functional capacity
                (“RFC”) limited Wagner to light work with frequent use of the upper
                extremities. A consulting examiner opined that Wagner had marked
                limitations in standing and walking and in lifting and reaching with
                the right arm. The state agency reviewing physicians found no
                limitations in standing or walking but limited capability of reaching
                overhead. The ALJ gave great weight to the state agency reviewing
                physicians’ opinions but assigned limited weight to the consulting
                examiner’s opinion. Does substantial evidence support the ALJ’s

1
    ECF No. 15. The parties have consented to my exercise of jurisdiction.
2
    ECF No. 1.
               weight assignments to the state agency reviewing physicians’
               opinions and the consulting examiner’s opinion?

         The ALJ found that Wagner could perform his past relevant work as a

security guard as actually and generally performed.3 The vocational expert (“VE”)

testified that limiting walking and standing to four hours in an eight-hour work day

would not preclude past relevant work.4 The ALJ included frequent use of both

upper extremities in his hypothetical, to which the VE responded with past relevant

work.5 Neither the ALJ, nor counsel for Wagner, posed greater limitations on the

use of the upper extremities to the VE.

         The VE adequately covered greater limitations on standing and walking in

his testimony. The consulting examiner did not quantify the hours of standing and

walking that Wagner could endure. The determinative limitation, therefore, is that

on the use of the upper extremities.

         The ALJ gives as reasons for assigning lesser weight to the opinion of the

consulting examiner the reliance on Wagner’s subjective reports and treatment

records around the time of the consulting examiner’s report (dated September 9,

2014).     Wagner did complain to the consulting examiner about pain in both

shoulders and elbows. 6      Range of motion tests conducted by the consulting




3
  ECF No. 12, Transcript (“Tr.”) at 18.
4
  Id. at 62.
5
  Id. at 57-58.
6
  Id. at 376.
                                             2
examiner showed limitations in the right shoulder.7 Grasp, manipulation, pinch,

and fine coordination in both hands were normal. 8       Examination notes show

normal range of motion in tests done between March 7, 2014 and July 28, 2015.9

       The state agency reviewing physicians on initial determination and

reconsideration reviewed the report of the consulting examiner.10 The state agency

reviewing physicians opined that the consulting examiner’s opinion had less weight

because the statements were vague and did not give specific limitations.11

       The ALJ acknowledged and discussed the consulting examiner’s opinion and

gave reasons for discounting it. He properly weighed the state agency reviewing

physicians’ opinions and articulated the reasoning supporting that weight. Even

assuming substantial evidence supported a disability finding, substantial evidence

supports the ALJ’s decision. Under the “zone of choice” standard, I affirm the

ALJ’s no disability finding.

                                      Conclusion

       Substantial evidence supports the finding of the Commissioner that Wagner had no

disability. Accordingly, the decision of the Commissioner denying Wagner disability

insurance benefits and supplemental security income is affirmed.

       IT IS SO ORDERED.

7
  Id. at 382.
8
  Id. at 381.
9
  See, e.g., id. at 340-43, 392-94, 407-10, 414-15, 421-25, 450-53, 455-57, and 459-62.
10
   Id. at 67, 81, 98, and 113.
11
   Id. at 73, 87, 104, and 119.
                                            3
Dated: March 26, 2019       s/ William H. Baughman, Jr.
                            United States Magistrate Judge




                        4
